                           1   CHRISTINE M. REILLY (Bar No. 226388)
                               Manatt, Phelps & Phillips, LLP
                           2   11355 West Olympic Boulevard
                               Los Angeles, California 90064 1614
                           3   Telephone: (310) 312 4000
                               Facsimile: (310) 312 4224
                           4   E-mail: CReilly@manatt.com
                           5   Attorneys for Defendant
                               GOSMITH, INC.
                           6
                           7
                           8                       UNITED STATES DISTRICT COURT
                           9                    NORTHERN DISTRICT OF CALIFORNIA
                       10
                       11      JESSE SEALE, AND NILS                      Case No. 5:19-CV-08389-SVK
                               COLEMAN,
                       12                                                 [PROPOSED] ORDER
                                              Plaintiffs,                 ENLARGING TIME TO FILE
                       13                                                 OPPOSITION PURSUANT TO
                               v.                                         LOCAL CIV. RULE 6-1(B) AND 6-2
                       14
                               GOSMITH, INC., and DOES 1-25,
                       15
                                              Defendant.
                       16
                       17
                                     Pursuant to the stipulation of the parties, and for good cause showing, IT IS
                       18
                               HEREBY ORDERED that the Local Rule 7-3(a) deadline is waived, and Plaintiffs’
                       19
                               deadline to serve and file any opposition to Defendant’s response to the Complaint
                       20
                               is extended to March 16, 2020.
                       21
                       22
                                     SO ORDERED.
                       23
                       24      Dated:   January 24, 2020                By:
                                                                              Hon. Susan van Keulen
                       25
                       26
                       27
                       28
M ANATT , P HELPS &
  P HILLIPS , LLP
  A TTORN E YS A T L A W
     L OS A N G ELES
